Citation Nr: 1441219	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for a lung disability, claimed as shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1997. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in equipoise with respect to whether the Veteran's current diagnosis of degenerative disease of the lumbar spine is etiologically related to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, degenerative disease of the lumbar spine was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with respect to entitlement to service connection for a low back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Criteria and Analysis

The Veteran contends that he has a current low back disability that is related to active military service.  He specifically asserts that he first started having back problems in the 1980's while he was in service.  See Hearing Transcript at 7.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  An April 2009 VA examination shows that the Veteran has a current diagnosis of degenerative disease of the lumbar spine.  Thus, there is medical evidence of a current diagnosis of a low back disability. 

The Veteran's service treatment records reveal that the Veteran sought treatment for low back pain during active military service.  Specifically, a December 1981 service treatment record shows that the Veteran reported low back pain across T4-5.  He was diagnosed with T4-5 musculoskeletal pain.  A service treatment record dated in July 1985 documents that the Veteran reported low back pain with a history of trauma.  He was diagnosed with mechanical low back pain.  An August 1986 service treatment record also reveals that the Veteran reported neck and back pain for five days and he was diagnosed with trapezius strain.  However, the Veteran denied experiencing recurrent back pain in a January 1997 report of medical history form as part of his separation examination.  The January 1997 separation examination reveals that his spine was evaluated as clinically normal.  

With respect to the issue of whether the Veteran's current degenerative disease of the lumbar spine is related active military service, the record contains conflicting medical opinions.  After reviewing the claims file and evaluating the Veteran, a VA examiner in April 2009 provided the opinion that the Veteran's low back pain is less likely than not related to the Veteran's in-service treatment for low back pain.  He explained that the Veteran was treated for low back strain without traumatic injury and that the Veteran's degenerative disease of the lumbar spine was not caused by back strain.  The Board notes that the VA examiner's explanation of his opinion did not discuss the Veteran's military occupation and how that may or may not be related to his current degenerative disease of the lumbar spine.  In contrast, the Veteran's private physician provided an opinion in May 2009 asserting that after reviewing the records along with having an understanding as to the Veteran's military occupation of a flight engineer/structural engineer (including having to crawl and bend around aircraft components) that the back strain he suffered while on active duty (and failing to obtain adequate medical care after this incident and resorting to self-treatment with ibuprofen) led to his current diagnosis of a low back condition to include muscle strain.

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to the negative medical opinion over the positive medical opinion.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current low back disability is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, entitlement to service connection for degenerative disease of the lumbar spine is warranted.


ORDER

Entitlement to service connection for degenerative disease of the lumbar spine is granted.


REMAND

With respect to the Veteran's service connection claim for pulmonary fibrosis, the Veteran testified in August 2012 that he had received treatment at the Togus VA Medical Center (VAMC) in Augusta, Maine for his shortness of breath in the past year and he was recently prescribed an inhaler.  He also asserted that he has received treatment at the Togus VAMC since he was discharged from active duty service in 1997.  In light of the foregoing, the Board finds that a remand is necessary in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding private treatment records with respect to his lung disability.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2. Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Togus VAMC with respect to the Veteran's lung/respiratory disorder from April 1997 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


